Jonathan L. Flaxer                                                  Presentment Date and Time:
Moshie Solomon                                                      August 31, 2020 at 12:00 noon
GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP                           Objection Deadline:
711 Third Avenue                                                    August 31, 2020 at 11:30 a.m.
New York, New York 10017
Telephone: (212) 907-7300
Facsimile: (212) 754-0330
Counsel for MIP 57th Development Acquisition LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                              Chapter 11
In re:
                                                              Case No.: 20-11316
MEZZ57TH LLC, et al.,

                           Debtors and
                                                              (Jointly Administered)
                           Debtors-in-Possession.
-------------------------------------------------------X

   NOTICE OF PRESENTMENT OF ORDER (I) REJECTING LEASE BETWEEN THE
  DEBTOR AND MIP 57th DEVELOPMENT ACQUISITION LLC, (II) COMPELLING THE
     DEBTOR TO SURRENDER PREMISES, AND (III) TERMINATING THE STAY

       PLEASE TAKE NOTICE that upon the annexed declaration of Jane Gladstein, Project
Executive for Sterling Project Development Group LLC, advisor to and authorized signatory for MIP
57th Development Acquisition LLC, the undersigned will present the attached proposed order to the
Honorable Sean H. Lane, United States Bankruptcy Judge, for signature on August 31, 2020 at 12:00
noon.

        PLEASE TAKE FURTHER NOTICE that, objections, if any, to the proposed order must be
made in writing and received in the Bankruptcy Judge’s chambers and by the undersigned not later
than 11:30 a.m. on August 31, 2020. The ECF docket number to which the filing relates shall be
included in the upper right hand corner of the caption of all objections. Unless objections are received
by that time, the order may be signed.

Dated: New York, New York                           GOLENBOCK EISEMAN ASSOR
       August 19, 2020                              BELL & PESKOE LLP
                                                    711 Third Avenue
                                                    New York, New York 10017
                                                    Telephone: (212) 907-7300
                                                    Facsimile: (212) 754-0330

                                                    By:    /s/ Jonathan L. Flaxer
                                                           Jonathan L. Flaxer
                                                           Moshie Solomon

                                                    Counsel for MIP 57th Development Acquisition LLC

3558665.1
